DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4, 6-10, and 12-18 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 21 April 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such corresponding structure(s) is/are:  for the activation mechanism, a button, a capacitive switch, a dry-reed contact or a Hall sensor, as described in paragraph 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baltz et al. (US 2017/0151577) in view of Nielsen et al. (US 2013/0002854).
Regarding claim 1, Baltz discloses an electrostatic liquid atomizer (10, see par. 21), comprising: a housing (60, see fig. 2), an electrical energy source (67), an activation mechanism (81/82/83), control electronics (72), a voltage source (42), a liquid tank (22), and atomizer nozzles (par. 33; fig. 2), wherein the control electronics and the voltage source are arranged in an interior space of the housing (fig. 2), and wherein the control electronics comprise at least one sensor (par. 20 - “voltage sensors, current sensors”) and at least one transmitting and/or receiving module (par. 20 - “communications circuitry”), and wherein the at least one sensor of the control electronics comprises a sensor (par. 23 - “accelerometer”) that detects a movement of the atomizer in space, whereby the control electronics detect, store, and analyze changes in the movement sequences of the atomizer (par. 23 - “accelerometer is capable of detecting an orientation of the electrostatic spray tool” and “monitor system 46 may monitor…orientation of the spray tool”; par. 29 - “electronics assembly…may include all…of the monitor system 46”).  
Baltz does not disclose a plurality of sensors that each detect a movement of the atomizer in space.  
Nielsen teaches an atomizer (100) comprising control electronics (110) and a plurality of sensors (170, “Inertial Measuring Unit” uses “one or more inertial sensors, such as one or more accelerometers, gyroscopes, and compasses”, see par. 119) that each detect a movement of the atomizer in space (par. 119), whereby the control electronics detect, store and analyze changes in movement sequences of the atomizer (par. 119).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic atomizer of Baltz to further comprise a plurality of sensors that each detect a movement in space, whereby the control electronics detect, store, and analyze changes in movement sequences, as taught by Nielsen, since this was known to allow a more complete and precise characterization of the position and orientation of the atomizer to be determined (Nielsen, par. 25).
Regarding claim 4, Baltz in view of Nielsen discloses the electrostatic atomizer described regarding claim 1, and further wherein the control electronics further comprise at least one sensor that detects an air temperature and/or a humidity of air in an area surrounding the atomizer (par. 38 - “e.g., temperature, humidity”).  
Regarding claim 6, Baltz in view of Nielsen discloses the electrostatic atomizer described regarding claim 1, and further wherein the energy source is a chargeable electrical store (par. 46) and wherein the atomizer further comprises at least one charging device for charging the electrical energy source (166), wherein the charging device has as a standardized connection (par. 46 - “the power charger includes an electrical cord configured to couple with an electrical outlet”).
Regarding claim 8, Baltz in view of Nielsen discloses the electrostatic atomizer described regarding claim 1, and further wherein the control electronics further comprise at least one sensor that detects an amount of liquid taken from the liquid tank or for detecting a filling level of liquid in the liquid tank (par. 38 - “level or percentage of coating material remaining”).
Regarding claim 17, Baltz in view of Nielsen discloses the electrostatic atomizer described regarding claim 1, and Baltz further discloses wherein the control electronics further comprise at least one sensor that detects a voltage and a current intensity of the voltage source (par. 20, 24).
Regarding claim 18, Baltz in view of Nielsen discloses the electrostatic atomizer described regarding claim 1, and Baltz further discloses wherein the at least one transmitting and/or receiving module is connectable via a radio link to a cell phone or tablet (par. 24 - “such as radio frequency (RF) communications circuitry”).  
Claims 3, 7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Nielsen and further in view of Rabe et al. (US 2016/0022011).
Regarding claim 3, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 1, and further wherein the control electronics further comprise at least one sensor that detects an environmental condition (par. 38).  Baltz in view of Nielsen does not disclose that the at least one sensor of the control electronics further comprises at least one sensor that detects an intensity and/or a wavelength of incident light.  
Rabe teaches an electrostatic atomizer (10) for liquids (par. 1, 56, 57), at least comprising: a housing (12), an electrical energy source (24), an activation mechanism (32, see par. 27), control electronics (30), a high-voltage source (par. 56-57 - inherent to electrostatic spray devices), a liquid tank (36), a delivery device (188), atomizer nozzles (par. 28 - the cartridge 36 may include a nozzle array), the control electronics and the high-frequency source being arranged in an interior space of the housing (par. 27; fig. 1 - the entire atomizer is contained within the housing), wherein the control electronics comprise at least one sensor (46) and at least one transmitting and/or receiving module (par. 27 - “apparatus 27 may be capable of wireless communication and be controlled remotely”), and further wherein the at least one sensor is formed for detecting the intensity and/or the wavelength of incident light (par. 28).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Baltz in view of Nielsen to further include an environmental sensor that detects an intensity and/or a wavelength of incident light, as taught by Rabe, since this would provide the atomizer with the capability of analyzing a surface to which the coating will be applied (see Rabe, par. 28), which will allow the atomizer to be controlled to achieve the desired finish on the surface.  
Regarding claim 7, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 6, and further wherein the electrical energy source is a chargeable electrical store (par. 46), wherein the atomizer further comprises at least one charging device (166) for charging the electrical energy source (par. 46).  Baltz in view of Nielsen does not disclose wherein the electromagnetic coil is arranged within the housing, either on a head portion or on a grip portion.
Rabe teaches the electrostatic atomizer described regarding claim 3, and further wherein the energy source is formed as a chargeable electrical store and the atomizer comprises at least one charging device for charging the energy source, the charging device being formed in particular as a standardized connection (par. 96), and further wherein the energy source is formed as a chargeable electrical store and the atomizer comprises at least one charging device for charging the energy source, while the charging device is formed as an electromagnetic coil of an inductive charging device, the coil preferably being arranged within the housing, either on a head portion or on a grip portion (par. 95).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the atomizer of Baltz in view of Nielsen to arrange the electromagnetic coil within the housing, either on a head portion or on a grip portion, as taught by Rabe, since this was a known arrangement for disposing the coil in an electrostatic atomizer.  
Regarding claim 10, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 1, and further wherein the control electronics comprise a number of sensors that detect a temperature and/or a humidity of air in an area surrounding the atomizer (par. 38 - “e.g., temperature, humidity”), and Baltz in view of Nielsen and Rabe discloses wherein the control electronics comprise a number of sensors that detect an intensity and/or a wavelength of incident light, as described regarding claim 3.  
Regarding claim 12, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 1, and further comprising a method wherein the control electronics transfer sensor data from at least one of the at least one sensor via at least one of the at least one transmitting and/or receiving module to an external device (par. 24).    Baltz in view of Nielsen does not disclose wherein the external device performs at least one of processing the data, displaying the data, and transmitting the data.  
Rabe teaches the atomizer described regarding claim 3, and further comprising a method wherein the control electronics transfer sensor data from at least one sensor via at least one transmitting and/or receiving module to an external device (par. 28 - “external devices”) and the external device performs at least one of processing the data, displaying the data, and transmitting the data (par. 28 - “e.g., for tracking treatments, such as skin tone affects, time of use, etc.”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baltz in view of Nielsen such that the external device performs at least one of processing the data, displaying the data, and transmitting the data, as taught by Rabe.  This would provide a method capable of taking action on the data, which would allow a user to supervise use of the atomizer.  
Regarding claim 13, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 1.  Baltz in view of Nielsen does not disclose a method wherein the control electronics obtain sensor data of at least one of the at least one sensor via at least one of at least one transmitting and/or receiving module from an external device, and wherein the control electronics performs at least one of processing the data, displaying the data, and transmitting the data.  
Rabe teaches the atomizer described regarding claim 3, and further comprising a method wherein the control electronics obtain sensor data of at least one of the at least one sensor (272) via at least one of at least one transmitting and/or receiving module (274) from an external device (250), and wherein the control electronics performs at least one of processing the data, displaying the data, and transmitting the data (par. 97 - “an indication may be provided by the…apparatus 10 itself”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baltz in view of Nielsen such that the control electronics obtain sensor data of at least one of the at least one sensor via at least one of at least one transmitting and/or receiving module from an external device, and wherein the control electronics performs at least one of processing the data, displaying the data, and transmitting the data, as taught by Rabe.  This would provide a method capable of accepting and using data obtained via external devices.  
Regarding claim 14, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 1, and further comprising a method wherein the control electronics transfer data concerning operating state data and/or device parameter data via at least one of the at least one of the at least one transmitting and/or receiving module to an external device (par. 24). Baltz in view of Nielsen does not disclose wherein the external device performs at least one of processing the data, displaying the data, and transmitting the data.   
Rabe teaches method for operating the atomizer described regarding claim 1, wherein the control electronics transfer data concerning operating state data and/or device parameter data via at least one the at least one transmitting and/or receiving module to an external device (par. 28 - “external devices”) and the external device performs at least one of processing the data, displaying the data, and transmitting the data (par. 28 - “e.g., for tracking treatments, such as skin tone affects, time of use, etc.”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baltz in view of Nielsen such that the external device performs at least one of processing the data, displaying the data, and transmitting the data, as taught by Rabe.  This would provide a method capable of taking action on the data, which would allow a user to supervise use of the atomizer.  
Regarding claim 15, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 1.  Baltz in view of Nielsen does not disclose a method wherein the control electronics obtain data via at least one of the at least one transmitting and/or receiving module from an external device, and the control electronics process and/or display and/or transmit the data to provide operating states or device parameters.
Rabe teaches a method for operating the atomizer described regarding claim 1, wherein the control electronics obtain data via at least one of the at least one transmitting and/or receiving module (274) from an external device (250) and the control electronics process and/or display and/or transmit the data to provide operating states or device parameters (par. 97 - “an indication may be provided by the…apparatus 10 itself”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baltz in view of Nielsen such that the control electronics obtain data via at least one of the at least one transmitting and/or receiving module from an external device, and the control electronics process and/or display and/or transmit the data to provide operating states or device parameters, as taught by Rabe.  This would provide a method capable of accepting and using data obtained via external devices.  
Regarding claim 16, Baltz in view of Nielsen discloses the electrostatic liquid atomizer described regarding claim 6.  Baltz in view of Nielsen does not disclose wherein the charging device has a USB connection.  
Rabe teaches the electrostatic liquid atomizer described regarding claim 7, and further wherein the charging device has a USB connection (par. 96).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging device of the atomizer of Baltz in view of Nielsen to be a USB connection, as taught by Rabe, since this would allow the device to be charged via a USB adapter, which are becoming ubiquitous.    
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baltz in view of Nielsen and further in view of Conroy et al. (US 2015/0297776).
Regarding claim 9, Baltz in view of Nielsen discloses the electrostatic atomizer described regarding claim 1. Baltz in view of Nielsen does not disclose further comprising a memory in the form of an RFID marking on the liquid tank, which is read by and/or written to the control electronics.   
Conroy teaches an atomizer (402) comprising control electronics (par. 70 - “Each diffusion device may contain a processor...”) and a memory, in particular an RFID marking on the liquid tank that can be read and/or written by the control electronics (par. 91 - “…an RFID tag associated with at least one of the reservoir and the atomizer head assembly, wherein when an RFID reader operably connected to the scent diffusion device recognizes the RFID tag, scent is dispensed from the cartridge.”; par. 261).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the liquid tank of the electrostatic atomizer of Baltz to further include a memory, in particular an RFID marking on the liquid tank that can be read and/or written by the control electronics, as taught by Conroy.  Conroy further teaches providing an RFID marking on the liquid tank is an anti-tampering feature that prevents liquid tanks that are not configured to be used in the atomizer from being installed (par. 261).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752